Citation Nr: 1714591	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include psychotic disorder not otherwise specified (NOS) and paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 January 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his August 2009 claim, the Veteran stated he was seeking service connection for paranoid schizophrenia.  The Veteran's treatment and examination records include diagnoses of psychotic disorder not otherwise specified (NOS) and paranoid schizophrenia.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include psychotic disorder NOS and paranoid schizophrenia.

In December 2015, the Board remanded the Veteran's psychiatric disorder claim to the agency of original jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board regrets the additional delay, but for reasons explained below, finds that further evidentiary development is necessary and remands the case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The December 2015 Board remand instructed the AOJ to obtain the Veteran's latest contact information and schedule him for a VA examination.  The evidentiary record is replete with medical documentation showing the Veteran was being treated in-patient at the Colorado Mental Health Institute at Pueblo (CMHIP) to evaluate his mental competency pending an unresolved criminal claim.  See, e.g., January 2016 VA report of general information.  Specifically, the Veteran's public defender indicated the Veteran was hospitalized in April 2014 at CMHIP and was being evaluated for competency.  On remand, the AOJ contacted CMHIP to determine the Veteran's whereabouts; as of January 2016, the Veteran resided at CMHIP.  See January 2016 VA report of general information.  However, VA mail addressed to the Veteran at that location was "return[ed] to sender; unable to forward" in May 2016 and "return[ed] to sender; undeliverable as addressed" in February 2017.  In August 2016, VA reached out to the Veteran's social worker and the CMHIP could not confirm nor deny his presence at the institution.  Conceivably, the Veteran no longer resides at CMHIP and his whereabouts remain unknown.  On remand, VA should reach out to both the Veteran and his representative to determine the Veteran's whereabouts and viable contact information.

The December 2015 Board remand also instructed the AOJ to afford the Veteran an examination.  VA was unsuccessful in this endeavor after two Board remands.  In both cases, there was miscommunication between the AOJ and the institutionalized Veteran.  On remand, if and only if the Veteran has been located, and his address has been verified, VA should schedule him for an examination to determine the etiology of his acquired psychiatric disorder.  Otherwise, VA should obtain an opinion to determine the etiology of his acquired psychiatric disorder.   
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to verify his complete and current mailing address.  If the Veteran cannot be reached, contact the representative to request confirmation of the Veteran's contact information.  All attempts and responses must be documented in the claims file.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

A specific request must be made for any additional treatment records from the Larimer Center for Mental Health (Veteran reported continued treatment at this facility during a VA appointment), as well as any treatment records from the Colorado Mental Health Institute at Pueblo for the Veteran's recent hospitalization.

3.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After completing the above actions, if and only if the Veteran has been located, and his address has been verified, VA should provide the Veteran a VA examination to determine the etiology of any current psychiatric disorder.  Contact the scheduling VAMC to ensure that the Veteran's current address is used to mail the notification letter and that the facility has the Veteran's current telephone number.  (The August 2015 request for physical examination and August 2015 email correspondence show that the VAMC contacted the Veteran using an updated contact number in CAPRI that appears to be incorrect by one digit.)

Otherwise, if and only if the Veteran has not been located or his address has not been verified after making reasonable attempts to contact him and his representative, the AOJ should obtain a VA opinion to determine the etiology of any current psychiatric disorder.  

Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The electronic claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must identify all current psychiatric disorders present during the appeal period (beginning around August 2009), including paranoid schizophrenia.  For each diagnosed psychiatric disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  

The Veteran reported a history of pre-service depression or excessive worry and medication for depression in 1975 at the time of his August 1976 entrance examination; however, a related disorder was not noted on the clinical evaluation.  The Veteran was cleared for entry following a psychiatric consultation the following day.  Therefore, the Veteran is presumed sound upon entrance.

In providing this opinion, the examiner must address the Veteran's reported history of depression at the time of an April 1978 examination, the examiner's corresponding notation of environmental depression, and the Veteran's noted "frequent trouble sleeping" in December 1979.  The examiner is also asked to review the Veteran's service personnel records.

The examiner must also address the Veteran's history of mental health institutionalization and treatment from the early 1990s to present day.  History and treatment include, but are not limited to: (1) after leaving the military, the Veteran had 9 different jobs between 1982 to 1992; (2) consistent reports of hearing voices and hostile behavior while being treated in-patient since the early 1990s; (3) several periods of being treated in-patient and institutionalized since the early 1990s; (4) prescriptions for Abilify and Prolixin since the early 1990s; and (5) a Social Security Administration (SSA) examination showing the Veteran had "delusions or hallucinations" in the early 1990s while receiving total disability checks from SSA for schizophrenia; and (6) statements from his parents, whom the Veteran has lived with for a significant portion of his adult life, stating the Veteran's symptoms may have started in service.
 
5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


